Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The closest prior art of record is US Pat. 5,912,833 related to a carry increment adder (CIA) using a clock phase in which the CIA performs at an increased speed but uses a much smaller chip area than a general fast adder structure. In the CIA from 1 to N partial adder modules (RCA) which generate partial sum and partial carry value using desired bits of two input data (a, b) as a module. The wider the addition bits width, the greater the speed and the smaller the chip area used. However, the prior art of record does not teach or suggest at least “a multiplexer configured to select, according to a carry value of the adding by the adder circuitry, between i) a second number of bits of the accumulated data and ii) incremented data comprising the second number of bits of the accumulated data incremented by a predetermined value, the summation data appended with the selected one of the second number of bits of the accumulated data or the incremented data forming appended data;” as recited in claims 1 and 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D. YAARY/           Primary Examiner, Art Unit 2182